DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 10/17/2019. Claims 1-11 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claims dependent thereof, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “…the main body comprises a power source, a control circuit connected to the power source, a processor connected to the control circuit, a flexible circuit board and a plurality of to-be-conducted chips” and then recites the limitation “…the flexible circuit board is disposed in the first belt body and is connected to the main body, and the plurality of to-be-conducted chips are disposed in the first belt body and are connected to the flexible circuit board”. As written the claim recites the flexible circuit board and plurality of to-be-conducted chips being both in the main body and also on the first belt. As such the claim is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160022210 A1 (hereinafter referred to as “Nuovo”).
Regarding claim 1, Nuovo, a wrist worn physiological sensor, teaches a wearable detection device (Figure 1 and associated description), comprising a main body (18, 20 and 26; paragraphs [0045]-[0047]; Figures 1-4), a first belt body and a second belt body (12; paragraphs [0043]; Figures 1-4), wherein the first belt body and the second belt body are connected to two sides of the main body respectively (as shown Figures 1-4), the main body comprises a power source (22; paragraph [0052]; Figures 1-4), a control circuit (20; paragraph [0046]; Figures 1-4) connected to the power source (22; paragraph [0046]; Figures 1-4), a processor connected to the control circuit (36; paragraph [0046]; Figures 1-4), a flexible circuit board (32; paragraphs [0036]-[0037], [0048]-[0052]; Figures 1-4) and a plurality of to-be-conducted chips (electrodes; paragraph [0049], [0076]);
the flexible circuit board is disposed in the first belt body (as shown in Figures 1-4) and is connected to the main body (paragraphs [0036]-[0037], [0043], [0048]-[0052]; Figures 1-4), and 
and wherein when the first belt body and the second belt body are interconnected, the to-be-conducted chip positioned at a junction point is conducted (paragraph [0049]).
Regarding claim 7, Nouvo teaches wherein the first belt body and the second belt body are made of a flexible material (paragraph [0043]).
Regarding claim 9, Nuovo teaches wherein the to-be-conducted chip is conducted for detecting a human health parameter (paragraph [0048]).
Regarding claim 10, Nuovo teaches wherein the human health parameter comprises at least one of a pulse, a heart rate, a blood pressure, and a body temperature (paragraph [0048]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuovo as applied to claim 7 above, and further in view of US 20170347895 A1 (hereinafter referred to as “Wei”).
Regarding claim 8, Nouvo does not explicitly teach wherein the flexible material comprises: fluororubber or silica gel.
However, Wei, a wrist worn health monitor, teaches wherein the flexible material comprises: fluororubber or silica gel (paragraphs [0136]-[0137]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nouvo, to use silica gel, as taught by Wei, because doing so provides a flexible material to allow the strap to conform to a user’s wrist.

Allowable Subject Matter
Claim 2, and claims dependent thereof, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Nuovo fails to teach wherein the first belt body is provided with a plurality of buckle holes, and the plurality of to-be-conducted chips are respectively disposed at a periphery of the plurality of buckle holes.
Further US 20160209875 A1 (hereinafter referred to “Kim”) teaches wherein the first belt body is provided with a plurality of buckle holes (as shown in Figures 1-4), but does not teach the plurality of to-be-conducted chips are respectively disposed at a periphery of the plurality of buckle holes.
As such the claim would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170007183 A1 (hereinafter referred to as “Dusan”) teaches a wearable health device that includes a conductive element on a first strap that can be conductively connected to another strap via a buckle prong (paragraphs [0037]-[0039]; Figure 2A).
US 20160070393 A1 (hereinafter referred to as “Kim”) teaches a wearable device that includes electrodes attached to the straps of the device (Figures 1-2 and associated description).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791